Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 13 April 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War Office Monday 1 o’clock April 13. 1795.
          
          The Secretary has this moment received Mr Dandridge’s note of this morning, enquiring whether the Secretary had come to any resolution on Govr Mifflin’s letters &c. The answer is in the negative.
          The Secy received that letter &c. last Saturday evening; and to expedite the departure of Capt. DeButts, was yesterday engaged in draughting the form of a long treaty to aid General Wayne in his negociations with the Western Indians; on which draught he was consulting the Secy of State when Mr Dandridge’s note of this day was sent to the War-Office.
          As Mr Dandridge signified it to be the President’s desire that the Secretary of War would report on Govr Mifflin’s letter &c. “after having given them due consideration;” and the President proposed to leave Philadelphia early this morning, the Secy of War did not suppose that a report would be expected by the President before his departure. The Secy regrets that he should have misconceived the matter: at the same time that he doubts whether a satisfactory arrangement, on which the President could decide, were practicable to have been formed without a conference with the Governor; & consequently not within the period to elapse before the Presidents departure. That arrangement can be proposed & submitted to the President & his answer be received in full time for the object to be executed.
          
            T. Pickering
          
        